Exhibit 99.1 ITEM 6. SELECTED FINANCIAL DATA SELECTED CONSOLIDATED FINANCIAL DATA Our selected consolidated financial data should be read together with our consolidated financial statements and related notes included in Item 8, “Financial Statements and Supplementary Data” of this Annual Report on Form 10-K. The following tables set forth the selected consolidated financial data for each of the years in the five-year period ended December 31, 2008.The selected consolidated financial data is qualified in its entirety and should be read in conjunction with the Consolidated Financial Statements and related notes thereto set forth in Item 8 and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”.We have derived the consolidated statements of operationsdata for the years ended December 31, 2008, 2007 and 2006 and the consolidated balance sheet data as of December 31, 2008 and December 31, 2007 from the consolidated audited financial statements included elsewhere in this Annual Report on Form 10-K.The consolidated statement of operations data for the years ended December 31, 2005 and 2004 and the balance sheet data as of December 31, 2006, 2005 and 2004 were derived from the consolidated audited financial statements that are not included in this Annual Report on Form 10-K. For the Years Ended December 31, (US$ 000’s, except per share data) CONSOLIDATED STATEMENT OF OPERATIONS DATA: Net revenues $ Operating (loss) / income ) Net (loss) / income from continuing operations ) Net (loss) / income on discontinued operations ) Net income / (loss) attributable to CME Ltd. $ ) $ PER SHARE DATA: Net (loss) / income per common share from: Continuing operations – basic $ ) $ Continuing operations – diluted ) Discontinued operations – basic ) Discontinued operations – diluted ) Net (loss) / income– basic ) Net (loss) / income – diluted $ ) $ Weighted average common shares used in computing per share amounts (000’s) Basic Diluted CONSOLIDATED BALANCE SHEET DATA: Cash $ Other current assets Non-current assets Total assets $ Current liabilities Non-current liabilities CME Ltd. Shareholders’ equity Noncontrolling interests Total liabilities and shareholders’ equity $ Page 1 Seasonality We, like other television operators, experience seasonality, with advertising sales tending to be lowest during the third quarter of each calendar year, which includes the summer holiday period (typically July and August), and highest during the fourth quarter of each calendar year. Page 2
